Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Although the misbehavior report was made by a correction officer who did not actually witness the assault, the report set forth the officer’s conversation with the victim and the victim’s identification of petitioner took place immediately after the assault. Under the circumstances, the report contained sufficient information of a relevant and probative nature to *929support the determination of guilt (see, Matter of Foster v Coughlin, 156 AD2d 806, affd 76 NY2d 964; Matter of Colon v Coughlin, 147 AD2d 802). Furthermore, any questions of credibility were for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615).
Determination confirmed, and petition dismissed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.